Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (No. 333-201211, No. 333-207945, and No. 333-204835) and FormS-8 (No.333-192594) of Arc Logistics Partners LP of our report dated February 26, 2016 relating to the financial statements of Gulf LNG Holdings Group, LLC, which appears in this Form 10-K of Arc Logistics Partners LP. /s/ PricewaterhouseCoopers LLP Houston, Texas March11, 2016
